DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/22/2016. The Applicant claims priority to JP2016-221886 with a filing date of 11/14/2016 and to JP2016-011109 with a filing date of 01/22/2016. A certified copy for JP2016-221886 is received. However, it is noted that applicant has not filed a certified copy of the JP2016-011109 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 recite the limitation “a plurality of light projection portions configured to emit the light”.  Claim 7, however, previously recites “the plurality of light projection and light 
Claim 13 recites “one of the plurality of light projection and light reception portions has a view angle.” Claim 1, from which claim 13 depends, also recites “a view angle of one of the plurality of light projection and light reception portions.” It is ambiguous whether the same or different “view angle” is intended. For the purpose of this office action, it is assumed that the same “view angle” is intended. Claim 13 further recites “another one of the plurality of light projection and light reception portions which has a view angle.” It is also ambiguous that in this instance, the same or different “view angle” is intended. For the purpose of this office action, it is assumed that a different “view angle” is intended in this instance. Claim 14 is also rejected due to dependency.
Further, claim 14 recites “one of the plurality of light projection and light reception portions.” Claim 13, from which claim 14 depends, also recites “one of the plurality of light projection and light reception portions.” It is ambiguous whether the same or different “one of the plurality of light projection and light reception portions” is intended. For the purpose of this office action, it is assumed that the same one is intended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160306043A1 (Moss) in view of JP08114446A (Mimuro).
1. Moss discloses An optical distance measuring apparatus (abstract, ¶14) comprising:
…
a plurality of light projection and light reception portions configured to emit light and receive the light after the light is reflected (Figs. 3, 4: 104 in combination with 102, 402; ¶18, 21), …, and the light being provided by laser light (¶21),
wherein,
by combining optical paths of the plurality of light projection and light reception portions, a view angle of the optical distance measuring apparatus is widened compared with a view angle of one of the plurality of light projection and light reception portions (Figs. 3, 6A, 6B, 6D; ¶20, 25, 36), and
the optical paths of the plurality of light projection and light reception portions overlap with one another (Fig. 3; ¶20) … when seen from a direction perpendicular to a direction along which the view angle of the optical distance measuring apparatus is widened (Fig. 3, 6D; ¶20, 26-28).
While Moss not making explicit, Moss in view of Mimuro teaches
a housing including an opening face (Mimuro fig. 1: casing 30, opening 32; ¶12); and
the plurality of light projection and light reception portions being accommodated in the housing (Mimuro fig. 1; ¶11-15)

It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components.

2. Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 1, wherein
the optical paths of the plurality of light projection and light reception portions overlap with one another (Moss Figs. 3, 6A, 6D; ¶20, 26-28)
While Moss not making explicit, Moss in view of Mimuro teaches 
optical paths to overlap in the opening face (Mimuro figs. 1, 5; ¶12-13, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components.

3. Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 2, wherein

optical axes of the plurality of light projection and light reception portions intersect with one another (Moss Fig. 3; ¶18-20 it is noted that the angular arrangement of the modules 100 necessarily causes the optical axes to intersect).
While Moss not making explicit, Moss in view of Mimuro teaches
optical paths to overlap in the opening face (Mimuro figs. 1, 5; ¶12-13, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components.

4. Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 2, wherein,
by combining the optical paths of the plurality of light projection and light reception portions, in a horizontal direction, the view angle of the optical distance measuring apparatus is widened compared with the view angle of one of the plurality of light projection and light reception portions (Moss Figs. 3, 6A, 6B, 6D; ¶20, 25-28, 36), and
the plurality of light projection and light reception portions are arranged in the horizontal direction (Moss Figs. 6A-6D; ¶20, 25-28, it is noted that Moss teaches “those of skill in the art will appreciate that many different arrangements of multiple LADAR modules 100”, which would be obvious to one of ordinary skill in the art to also include a horizontal arrangement; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

5. Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 1, wherein,
by combining the optical paths of the plurality of light projection and light reception portions, in a horizontal direction, the view angle of the optical distance measuring apparatus is widened compared with the view angle of one of the plurality of light projection and light reception portions (Moss Figs. 3, 6A, 6B, 6D; ¶20, 25-28, 36),
in a vertical direction, positions of the plurality of light projection and light reception portions differ from one another (Moss Figs. 3, 6A-6D; ¶20, 25-28, 36), and
in the vertical direction, positions of the optical paths of the plurality of light projection and light reception portions are different from one another (Moss Figs. 6A-6D; ¶25-28) 
While Moss not making explicit, Moss in view of Mimuro teaches
different light paths in the opening face (Mimuro figs. 1, 5; ¶12-13, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components.


the optical paths of the plurality of light projection and light reception portions overlap with one another (Moss, Fig. 3; ¶20)…,
the view angle of the optical distance measuring apparatus is widened compared with the view angle of the one of the plurality of light projection and light reception portions (Figs. 3, 6A, 6B, 6D; ¶20, 25, 36), and
optical axes of the plurality of light projection and light reception portions intersect with one another when seen from the direction perpendicular to the direction along which the view angle of the optical distance measuring apparatus is widened (Moss Fig. 3; ¶18-20 it is noted that the angular arrangement of the modules 100 necessarily causes the optical axes to intersect).
While Moss not making explicit, Moss in view of Mimuro teaches
the optical paths overlap with one another in the opening face (Mimuro figs. 1, 5; ¶12-13, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components.

7. Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 1, wherein

positions of the plurality of light projection portions differ from one another in a vertical direction (Moss Figs. 3, 6A-6D; ¶18, 21, 27 it is noted that absent unexpected results, rearranging parts that involves only routine skill in the art is an obvious modification), and
the optical paths of the plurality of light projection portions overlap with one another (Moss Fig. 3, 6C; ¶20, 26) 
While Moss not making explicit, Moss in view of Mimuro teaches
the optical paths overlap with one another in the opening face (Mimuro figs. 1, 5; ¶12-13, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components.

9. While Moss not making explicit, Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 1, further comprising
a light transmissive cover attached to the opening face (Mimuro Fig. 1: transparent plate 38; ¶13-14),
wherein

at least one of the incident angles is smaller than an angle formed by the optical axis corresponding to the incident angle and the opening face (Mimuro Figs. 1, 5, 8; ¶12-14, 16-17), and
each of the incident angles is equal to or smaller than the angle formed by the optical axis corresponding to the incident angle and the opening face (Mimuro Figs. 1, 5, 8; ¶12-14, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, and a cover for further protection, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components. Further, absent any unexpected result, changing the angles of the transparent cover plate with respect to the optical axis would be rearranging of parts that involves only routine skill in the art and is an obvious modification.

10. While Moss not making explicit, Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 9, wherein
the light transmissive cover has a shape that protrudes toward an inside of the housing with reference to the opening face (Mimuro Fig. 1: transparent plate 38, Fig. 5: protective cover 40; ¶13-14).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical 

11. While Moss not making explicit, Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 1, further comprising
a light transmissive cover attached to the opening face and having a concave lens shape (Mimuro Fig. 1: transparent plate 38; ¶13-14, 16 e.g. stating “forming the transparent plate 38 as a concave lens”).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, and a cover for further protection, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components. 

12. Moss discloses An optical distance measuring apparatus (abstract, ¶14) comprising:
…

While Moss not making explicit, Moss in view of Mimuro teaches
a housing including an opening face (Mimuro fig. 1: casing 30, opening 32; ¶12);
the plurality of light projection and light reception portions being accommodated in the housing (Mimuro fig. 1; ¶11-15)
a light transmissive cover attached to the opening face (Mimuro Fig. 1: transparent plate 38; ¶13-14),
wherein
an optical axis of each of the plurality of light projection and light reception portions enters the light transmissive cover at an incident angle (Mimuro Figs. 1, 8; ¶12-14),
at least one of the incident angles is smaller than an angle formed by the optical axis corresponding to the incident angle and the opening face (Mimuro Figs. 1, 5, 8; ¶12-14, 16-17), and
each of the incident angles is equal to or smaller than the angle formed by the optical axis corresponding to the incident angle and the opening face (Mimuro Figs. 1, 5, 8; ¶12-14, 16-17).
It would have been obvious to one of ordinary skill in the art to modify Moss by placing the group of light emitters and receivers in a housing, with an opening to allow optical transmission/reception, and a cover for further protection, as taught by Mimuro because doing so is well-known and routine in the art and would be using a known technique of providing housing for optical transmitters/receivers and doing so may provide further protection for the components. Further, absent any unexpected result, changing the angles of the transparent cover .

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160306043A1 (Moss) in view of JP08114446A (Mimuro) further in view of US20040001019A1 (Nakazawa).
13. While Moss not making explicit, Moss in view of Mimuro further in view of Nakazawa teaches The optical distance measuring apparatus according to claim 1, wherein
one of the plurality of light projection and light reception portions has a view angle including an area farthest in a front direction among an entire detection angle range of the optical distance measuring apparatus (Nakazawa Fig. 1: far-range sensors 1, 1A, 1B, Figs. 4, 6; ¶24, 25), and
the one of the plurality of light projection and light reception portions has a longer detection distance (Nakazawa Fig. 1: far-range sensors 1, 1A, 1B, Figs. 4, 6; ¶24, 25) compared with another one of the plurality of light projection and light reception portions which has a view angle in the front direction of the optical distance measuring apparatus (Nakazawa Fig. 1: near-range sensors 4, 5, 6, 7, Figs. 4, 6; ¶23-25).
It would have been obvious to one of ordinary skill in the art to modify Moss by including the sensors with different view angle and detections distances as taught by Nakazawa in the lidar array taught by Moss because doing so would be use of a known technique of using variety of angle/range sensors as taught by Nakazawa to improve a similar optical detection device, and by doing so “vehicle control and issuance of a warning to the driver can be more quickly and more accurately performed” as taught by Nakazawa in ¶42.

14. Moss in view of Mimuro further in view of Nakazawa teaches The optical distance measuring apparatus according to claim 13, wherein
one of the plurality of light projection and light reception portions has an optical axis relatively far from the front direction compared with an optical axis of another one of the plurality of light projection and light reception portions (Moss Fig. 3: note the axes of the various lidar modules 100, Fig. 6A; ¶18-20, 25, 27), and
the one of the plurality of light projection and light reception portions has a view angle narrower than a view angle of the another one of the plurality of light projection and light reception portions (Moss ¶20, 25-28; Figs. 6A-6D).

15. Moss in view of Mimuro teaches The optical distance measuring apparatus according to claim 1, wherein
one of the plurality of light projection and light reception portions has a view angle in a front direction of the optical distance measuring apparatus (Moss Fig. 3; ¶18-20), … and
the one of the plurality of light projection and light reception portions has the view angle narrower than the view angle of the another one of the plurality of light projection and light reception portions (Moss ¶20, 25-28; Figs. 6A-6D)
While Moss not making explicit, Moss in view of Mimuro further in view of Nakazawa teaches
another one of the plurality of light projection and light reception portions has a view angle including an area farthest in the front direction among an entire detection angle range of 
the one of the plurality of light projection and light reception portions has a detection distance longer (Nakazawa Fig. 1: far-range sensors 1, 1A, 1B, Figs. 4, 6; ¶24, 25) than a detection distance of the another one of the plurality of light projection and light reception portions (Nakazawa Fig. 1: near-range sensors 4, 5, 6, 7, Figs. 4, 6; ¶23-25).
It would have been obvious to one of ordinary skill in the art to modify Moss by including the sensors with different view angle and detections distances as taught by Nakazawa in the lidar array taught by Moss because doing so would be use of a known technique of using variety of angle/range sensors as taught by Nakazawa to improve a similar optical detection device, and by doing so “vehicle control and issuance of a warning to the driver can be more quickly and more accurately performed” as taught by Nakazawa in ¶42.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art does not teach the optical paths of the plurality of light projection and light reception portions to be arranged within a minimum opening face, and the plurality of light projection and light reception portions to include a specific light projection and light reception portion, and in a horizontal direction of the opening face, an optical path of the specific light projection and light reception portion to be greater than the optical path of each remaining one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



US20030016348A1 teaches 

    PNG
    media_image1.png
    223
    301
    media_image1.png
    Greyscale

US20110248152A1 teaches an apparatus includes a housing having a front surface, a rear surface, and at least one sidewall therebetween and a plurality of optical windows formed in the housing to allow light to pass through from multiple directions.
US20150253124A1 teaches 

    PNG
    media_image2.png
    526
    335
    media_image2.png
    Greyscale

US20180100929A1 teaches

    PNG
    media_image3.png
    465
    622
    media_image3.png
    Greyscale

US4682024A teaches a laser warning sensor comprises several optical input systems to which a light guide path leading to a detector is assigned. In the individual light guide paths, polarizing devices for the linear polarization of the incident optical radiation are provided which determine for each light guide path at its end facing the detector, a specific direction of polarization which is different from the direction of polarization of the other light guide paths. The radiation leaving the ends of the light guide paths combined in a bundle is conducted to a detector:

    PNG
    media_image4.png
    256
    293
    media_image4.png
    Greyscale

US20150185313A1 teaches 

    PNG
    media_image5.png
    530
    344
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    406
    647
    media_image6.png
    Greyscale


Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            


	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645